MEMORANDUM **
Linda Anderson appeals the summary judgment entered in favor of State Farm Insurance Co. We affirm.
The “regular use” exclusions at issue apply to passengers. See, e.g., Sears v. Grange Ins. Ass’n, 111 Wash.2d 636, 762 P.2d 1141, 1142-43 (1988), overruled on other grounds, Butzberger v. Foster, 151 Wash.2d 396, 89 P.3d 689 (2004). We think the state supreme court would not require control of the vehicle, as Anderson contends; rather, it would apply the Butzberger factors. 89 P.3d at 697. Under them, MA was “using” her mother’s car. This being so, there is no dispute that MA’s use was regular.
The clauses themselves are clear and unambiguous. Hall v. State Farm Mut. Auto. Ins. Co., 133 Wash.App. 394, 135 P.3d 941, 944 (2006) (citing cases). While the facts here are particularly unfortunate, applying the exclusions does not offend public policy. Both exclusions are consistent with Washington statutory law, Wash. Rev.Code § 48.22.030(2), as well as the purpose of “regular use” exclusions. Hall, 135 P.3d at 944 (describing the purpose as “to provide coverage for isolated use of a vehicle without requiring the insured to pay an additional premium to insure that vehicle”); see Barth v. Allstate Ins. Co., 95 Wash.App. 552, 977 P.2d 6,11 (1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.